Title: From James Madison to William Hawkins, 4 January 1812
From: Madison, James
To: Hawkins, William


SirWashington Jany. 4. 1812
I have recd. your letter of the 26th. ult: inclosing the Resolutions of the Genl. Assembly of N. Carolina, approving the sentiments contained in the Message to Congs. of Novr. 5. and declaring their readiness to co-operate in vindicating the violated rights of their Country.
Approbation from such a source could not fail under any circumstances to strengthen the satisfaction arising from a consciousness of faithful purposes. In the present conjuncture, it is the more gratifying as it is accompanied by a pledge to co-operate in the measures by which such sentiments may be effectuated.
I heartily join in the hopes you express that the state of our national affairs will have its proper influence in converting party feelings & prejudices into united exertions agst. the aggressions & insults which the just conduct of our Country has failed to avert; and I tender you assurances of my great respect.
